DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/29/22 has been entered in the case. Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gofeld et al. (Ultrasound-Guided Intrathecal Pump Access and Prevention of the Pocket Fill, pages 607-611) in view of Bell (US 5,997,504).
Regarding claim 1, Gofeld discloses a method of safely refilling a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling the pump), the method comprising: 
refilling a reservoir of an implanted fluid delivery device (an injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process);
Gofeld discloses a method of guiding a bent or angled needle (Note: Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin. Thus, the Huber needle H1 is fair enough to call as “a bent or angled needle”) into the reservoir (Fig. 3 shows the needle inserted into the septum shown in darker rectangular shade compared to the other parts of the pump, page 608, right column, lines 28-40 explains fluid delivered into the reservoir) while observing an image of an implanted fluid delivery device (page 608, col. 2, lines 9-10, 27-33 & Figs. 1 & 3 show an ultrasound/transducer device, page 608, right col., lines 28-33 explains insertion of the needle while observing ultrasound image) and with the bent or angled needle H1 being oriented in a direction that faces away from an imaging device probe (Fig. 3 shows the needle facing opposite the transducer direction) oriented in a substantially vertical orientation and overlying the implanted fluid delivery device (Figs. 2-3 show the transducer device placed substantially vertical to the device/skin).  
Gofeld does not disclose that the bent or angled needle having a first and second needle shaft portions that extend transverse to each other. 
Bell discloses a device and method comprising: refilling/injecting a reservoir 19 of an implanted fluid delivery device 2, see Fig. 1; guiding a bent/angled needle 18 into a reservoir 19; wherein the bent/angle needle 18 having a needle shaft 18 has at least first and second needle shaft portions that extend transverse to each other, see marked-up Fig. 1 below.
    
    PNG
    media_image1.png
    315
    431
    media_image1.png
    Greyscale

     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the needle device of Gofeld with providing a bent/angle needle including a first and second needle shaft portions that extend transverse to each other, as taught by Bell, in order to save cost, easy to manipulate and safe to use for both the patient and the care giver.  
Regarding claim 2, Gofeld discloses a method comprising:
preventing pocket fill (see the tittle “... prevention of the pocket fill”) during refilling or accessing a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump.  An injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process). 
The method comprising: 
refilling a reservoir of an implanted fluid delivery device (an injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process).  
 the step of refilling/accessing reservoir of the implanted fluid delivery device, and therefore, preventing pocket fill during refilling/accessing reservoir of the implanted fluid delivery device.
Gofeld discloses the method including:
positioning an imaging device probe (a transducer device) in a tilted and substantially vertical orientation and overlying an implanted fluid delivery device in order to obtain an image of the implanted fluid delivery device and locate a reservoir (Fig. 3 shows that the transducer device positioned in a tilted and substantially vertical orientation, page 608, right column, lines 28-40 explains the position of the transducer and observing the image); and 
guiding a bent or angled needle (Note: Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin. Thus, the Huber needle H1 is fair enough to call as “a bent or angled needle”) into the reservoir (Fig. 3 shows the needle inserted into ta septum shown in darker rectangle shade compared to the other parts of the pump, page 608, right column, lines 28-40 explains fluid delivered into the reservoir) while observing the image (Fig 1 shows the device seen using an ultrasound/transducer device, page 608, right column, lines 28-40 explains insertion of needle while observing ultrasound image) and with the bent or angled needle H1 being oriented in a direction that faces away from the probe, (see Fig. 3 shows the needle H1 facing opposite the transducer direction). 
Gofeld does not disclose that the bent or angled needle having a first and second needle shaft portions that extend transverse to each other. 
Bell discloses a device and method comprising: refilling/injecting a reservoir 19 of an implanted fluid delivery device 2, see Fig. 1; guiding a bent/angled needle 18 into a reservoir 19; wherein the bent/angle needle 18 having a needle shaft 18 has at least first and second needle shaft portions that extend transverse to each other, see marked-up Fig. 1 above.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the needle device of Gofeld with providing a bent/angle needle including a first and second needle shaft portions that extend transverse to each other, as taught by Bell, in order to save cost, easy to manipulate and safe to use for both the patient and the care giver.  
Regarding claim 3, Gofeld discloses a method comprising: 
Accessing a reservoir of an implanted fluid delivery device (an injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process).
positioning an imaging device probe (a transducer device, in Fig. 3) in a substantially vertical orientation and overlying the implanted fluid delivery device in order to obtain an image of the implanted fluid delivery device and locate the reservoir (Fig. 3 shows the transducer device is positioned in a substantially vertical orientation, page 608, right column, lines 28-40 explains the position of the transducer device and observing the image); and
guiding a bent or angled needle (Note: Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin. Thus, the Huber needle H1 is fair enough to call as “a bent or angled needle”) into the reservoir while observing the image (Fig. 1 shows the device seen by using an ultrasound device, right 608, right column, lines 28-33 explains an insertion of needle while observing ultrasound image) and with the bent or angled needle being oriented in a direction that faces away from the probe, see Fig. 3.  
Gofeld does not disclose that the bent or angled needle having a first and second needle shaft portions that extend transverse to each other. 
Bell discloses a device and method comprising: refilling/injecting a reservoir 19 of an implanted fluid delivery device 2, see Fig. 1; guiding a bent/angled needle 18 into a reservoir 19; wherein the bent/angle needle 18 having a needle shaft 18 has at least first and second needle shaft portions that extend transverse to each other, see marked-up Fig. 1 above.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the needle device of Gofeld with providing a bent/angle needle including a first and second needle shaft portions that extend transverse to each other, as taught by Bell, in order to save cost, easy to manipulate and safe to use for both the patient and the care giver.  
Regarding claims 4-5, Gofeld in view of Bell discloses the method of claim 3 above.  Gofeld discloses that wherein the substantially vertical position of the imaging device probe is angle of between 0 and 30 or 0 and 10 degrees relative to an imaginary vertical center axis of the reservoir (Fig. 2 in Gofeld shows the transducer placed at an angle relative to the vertical axis. In other words, the substantially vertical orientation is angle of 0 degrees relative to an imaginary vertical center axis of the reservoir). It appears in Fig. 3 in Gofeld that the substantially vertical position orientation is about 40-45 degrees relative to the imaginary vertical center axis of the reservoir. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to have placed the imaging device probe (transducer device) at an angle in between 0-30 degrees (or 0-10 degrees) relative to an imaginary vertical center axis of the reservoir, since it has been held that discovering tilted angle values involve only routine skill in the art.  The motivation for doing so would have been to allow complete view of the port for precise insertion of the needle. 
Regarding claim 6, Gofeld in view of Bell discloses the method of claim 3 above. It appears in the Fig. 1 in Bell that the direction (of the bent needle) that faces away from the probe forms an angle of 20-25 degrees relative to an imaginary vertical plane bisecting the probe.
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to have placed a direction of the bent needle being faced away from the probe at an angle in between 0-45 degrees relative to an imaginary vertical plane bisecting the probe, since it has been held that discovering tilted/bent angle values involve only routine skill in the art.  The motivation for doing so would have been to allow complete view of the port for precise insertion of the needle. 
Regarding claim 7, Gofeld in view of Bell discloses the method of claim 3 above.  Bell shows that the at least first and second needle shaft portions extend transverse to each other so as to form angle more than 90 degrees (about 125 degrees, see Fig. 1 in Bell) but less than 180 degrees.
Regarding claim 8, Gofeld in view of Bell discloses the method of claim 3 above.  Gofeld discloses that wherein the probe is an ultrasound transducer or integrated ultrasound device.  The Fig. 3 describes that the probe is an ultrasound transducer. 
Regarding claim 9, Gofeld in view of Bell discloses the method of claim 3 above.  Gofeld discloses that wherein the implanted fluid delivery device is an implanted infusion pump (page 608, left column, lines 35-38 states an implanted infusion pump).  
Regarding claim 10, Gofeld discloses a method:
refilling a reservoir of an implanted fluid delivery device so as to prevent pocket fill (an injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process).  With regarding to the limitation “to prevent pocket fill” is a functional limitation only require to perform of function. In this case, Gofeld clearly states in the title “... prevention of the pocket fill”.  
The method comprising: 
positioning an imaging device probe (a transducer device, in Fig. 3) in contact with a skin surface and in a substantially vertical orientation overlying the implanted fluid delivery device (Fig. 3 shows that the transducer device is placed over a skin surface, and substantially vertical orientation over the implanted device);
obtaining an image of the implanted fluid delivery device and locating the reservoir in said image (Fig. 1 shows that the device seen using an ultrasound device, page 608, right column, lines 28-33 explains insertion of needle while observing ultrasound image); and 
guiding a bent or angled needle (Note: Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin. Thus, the Huber needle H1 is fair enough to call as “a bent or angled needle”) into the reservoir while observing the image (Fig. 1 shows the device seen by using an ultrasound device, right 608, right column, lines 28-33 explains an insertion of needle while observing ultrasound image) and with the bent or angled needle being oriented in a direction that faces away from the probe, see Fig. 3.  
Gofeld does not disclose that the bent or angled needle having a first and second needle shaft portions that extend transverse to each other. 
Bell discloses a device and method comprising: refilling/injecting a reservoir 19 of an implanted fluid delivery device 2, see Fig. 1; guiding a bent/angled needle 18 into a reservoir 19; wherein the bent/angle needle 18 having a needle shaft 18 has at least first and second needle shaft portions that extend transverse to each other, see marked-up Fig. 1 above.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the needle device of Gofeld with providing a bent/angle needle including a first and second needle shaft portions that extend transverse to each other, as taught by Bell, in order to save cost, easy to manipulate and safe to use for both the patient and the care giver.  
Regarding claim 11, Gofeld discloses a method comprising:
preventing pocket fill (see the tittle “... prevention of the pocket fill”) during refilling or accessing a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump.  An injection port implanted under a skin of a patient having a reservoir; The Abstract states that: Intrathecal pump drug refill.  In other words, Gofeld discloses a step of refilling a reservoir in the implanted fluid delivery device/pump drug.  In addition, under the Discussion, on page 609, describes a refill process). 
The method including:
positioning an ultrasonic transducer in a substantially vertical orientation on a patient in a manner which overlies the implanted fluid delivery device (Fig. 3 shows that the transducer device is being tilted/angled on the skin surface)
 in order to obtain an image of the implanted fluid delivery device (Fig. 1 shows the device seen using an ultrasound device, page 608, right column, lines 28-33 explains insertion of needle while observing ultrasound image) and locate the reservoir in said image (Fig. 1 shows the ultrasound image showing port as P and device surface as arrows); and 
during the positioning, guiding a bent or angled needle H1 into the reservoir while observing the image (Fig. 1 shows the device seen using an ultrasound device, page 608, right column, lines 28-33 explains an insertion of the needle while observing ultrasound image) is oriented in a direction that faces away and while the bent or angled needle is oriented in a direction that faces away from the probe and within a predetermined angular range (Fig. 3 shows the needle facing opposite the transducer direction, the needle is being placed at an angle relative to the skin).  
Note: Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin. Thus, the Huber needle H1 is fair enough to call as “a bent or angled needle”
Gofeld does not disclose that the bent or angled needle having a first and second needle shaft portions that extend transverse to each other. 
Bell discloses a device and method comprising: refilling/injecting a reservoir 19 of an implanted fluid delivery device 2, see Fig. 1; guiding a bent/angled needle 18 into a reservoir 19; wherein the bent/angle needle 18 having a needle shaft 18 has at least first and second needle shaft portions that extend transverse to each other, see marked-up Fig. 1 above.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the needle device of Gofeld with providing a bent/angle needle including a first and second needle shaft portions that extend transverse to each other, as taught by Bell, in order to save cost, easy to manipulate and safe to use for both the patient and the care giver.  
Regarding claim 12, Gofeld in view of Bell discloses the method of claim 3 above.  Gofeld further discloses a seal that seals the contents of the reservoir (page 610, right column, lines 18-20 explains the port made of rubber material which can seal the contents of the reservoir), and the needle penetrating the seal at an inclination or with a curvilinear profile, Figs. 2-3.  
Regarding claim 13, Gofeld in view of Bell discloses the method of claims 3 & 12 above.  Gofeld further discloses that wherein the seal is provided as a self-sealing septum (page 610, right column, lines 18-20 explains the port made of rubber material, which is seal sealing material).  
Regarding claim 14, Gofeld in view of Bell discloses the method of claim 3 above. Gofeld further comprising positioning the imaging device probe (transducer device) to partially overlay the self-sealing septum in the substantially vertical orientation (Fig. 3 shows the transducer device being placed over the device and the port substantially vertical to the skin surface).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-9 of the Remarks, filed 07/29/22, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 10-12 under 35 U.S.C 102(a)(1) as being anticipated by Gofeld et al. (Ultrasound-Guide Intrathecal Pump Access and Prevention of the Pocket fill, pages 607-611) have been fully considered and are persuasive.  Therefore, the U.S.C 102(a)(1) rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 rejection as being unpatentable over Gofeld in view of Bell, please see the rejections above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783